Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
En este caso nos corresponde mantener una firme posi-ción disidente frente a la hoy asumida por nuestro Tribunal, la cual perpetúa las normas establecidas en Martínez Campos v. Banco de Ponce, 138 D.P.R. 366 (1995); Maldonado v. Banco Central Corp., 138 D.P.R. 268 (1995), y Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994).
Las normas establecidas en dichos casos permiten que los parientes de un empleado que ha sufrido un trato dis-criminatorio, bajo la Ley Núm. 100 de 30 de junio de 1959 (en adelante Ley 100), 29 L.P.R.A. see. 146 et seq., tengan una causa de acción propia bajo el Art. 1802 del Código Civil, 32 L.P.R.A. see. 5141, para obtener una indemniza-ción por los daños que ellos hayan sufrido como consecuen-cia del alegado discrimen. Además, resuelven que la com-pensación que se concede al empleado por la pérdida *680económica por concepto de ingresos y beneficios, al amparo de la Ley 100, goza del mismo carácter de ganancialidad que nuestro Tribunal adjudicó al lucro cesante. Dichas nor-mas desvirtuaron el cuidadoso esquema remedial estable-cido por la Legislatura en las leyes laborales.(1)
El texto e historial legislativo de la Ley 100 es claro en su propósito de que la protección que provee es dirigida al empleado y aspirante a empleo y, por sus características y regulación especial, repele la aplicación supletoria del Art. 1802, supra. Así lo manifestamos en nuestra opinión disidente en Santini Rivera v. Serv Air, Inc., supra.
Por otra parte, según señalamos en Maldonado v. Banco Central Corp., supra, la indemnización por daños económi-cos que provee la Ley 100 no constituye un sustituto de ingresos del trabajo, como el lucro cesante. La intención del legislador fue crear una medida disuasiva para que los patronos no incurran en actos o en prácticas discriminatorias. La sociedad legal de gananciales del em-pleado discriminado no tiene derecho a la indemnización y carece de capacidad para reclamarla.
Por los fundamentos señalados, y aquellos que expusi-mos en nuestras opiniones disidentes en Santini Rivera v. Serv Air, Inc., supra; Maldonado v. Banco Central Corp., supra, y Martínez Campos v. Banco de Ponce, supra, con-firmaríamos la sentencia parcial recurrida mediante la cual se desestimaron las reclamaciones de la sociedad legal de gananciales y de la esposa del codemandante alegada-mente discriminado en el empleo.

 La mayoría expresa que la compensación que se concede al empleado u obrero por la pérdida económica, según los ingresos y beneficios que dejó de percibir, goza del mismo carácter de ganancialidad que se ha adjudicado al lucro cesante.
Por lo tanto, aparentemente, el Tribunal entiende que la compensación que se concede al empleado por la pérdida económica, no tiene como objetivo el restituir los daños ocasionados al empleado, sino sustituir los ingresos provenientes del trabajo. Quiere decir que dicha partida podría ser tributable, ya que en Publio Díaz v. E.L.A., 106 D.P.R. 854 (1978), dejamos establecido que la indemnización por lucro cesante es un ingreso tributable.